Citation Nr: 1635602	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral gout.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have gout that was caused by his service.


CONCLUSION OF LAW

Gout was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral gout that was caused by his active duty service.   

In a claim, dated July 7, 2009, that was received on July 9, 2009, the Veteran filed his claim.  In October 2009, the RO denied the claim.  The Veteran has appealed.  

The Board notes that in June 2012, the RO granted service connection for bilateral plantar fasciitis and pes planus, bilateral Achilles tendonitis, and dermatitis of the feet.  The issue on appeal is solely related to gout.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

The Veteran's service treatment records include an October 1977 entrance examination report which notes moderate, asymptomatic pes planus NCD (not considered disabling).  In May 1978, he was treated for constant right foot pain.  X-rays revealed bilateral pes planus and hallux valgus.  The impression was plantar fascial strain.  In July 1980, he was treated for pain in the backs of his heels.  The assessment was Achilles tendonitis, bilateral, right greater than left.  In September 1980, he was treated for right heel pain.  In December 1980 and January 1981, he was treated for a laceration to his right third and fourth toes after complaining of "smashed toes."  X-rays were within normal limits.  The assessment in December 1980 was smashed toes.  In December 1981, he sought treatment for a "smashed" right small toe.  The assessment was right toe infection to stomp incident.  A January 1982 report shows that the Veteran was afforded a special medical evaluation.  He was noted to have a large, muscular component, and an athletic physical type, characterized as a mesomorphic body type.  His exercise included running two miles, six times a week, and to lift weights three times a week.  He had been placed on Prednisone for cellulitis, which had caused weight gain.  It was recommended that his eight standard be increased to 210 pounds.  A February 1982 report shows that it was determined that a separation physical examination was not required. 

As for the post-service medical evidence, VA progress notes, dated beginning in 1995, show that his medical history included obesity, and NIDDM (non-insulin-dependent diabetes mellitus), and that his treatment included diabetic foot care.   Beginning in about 1997, he was treated for kidney symptoms, with notations of nephrotic syndrome as of July 1997. 

Beginning in May 2001, he complained of having gout in his right foot.  His serum uric acid was noted to be elevated, and he was started on Allopurinol.  A June 2001 X-ray report for the feet notes soft tissue swelling and minimal erosive changes in the distal aspect of the right first metatarsal bone consistent with gout.  There was also an ununited fracture of the fifth toe.  In September 2001, he was afforded foot care, with complaints of skin symptoms such as itching and scaling.  He was noted to be taking medications that included Allopurinol.  His diagnoses were onychomycosis, IDDM (insulin-dependent diabetes mellitus), and dermatitis, right foot.  

VA and non-VA reports, dated between 2001 and 2007, contain a number of notations of gout.  

A VA foot examination report, dated in September 2009, shows that the Veteran reported being tested for gout during service, with foot swelling and pain, and that he was prescribed "a boot and rest" in 1978, 1979, and 1980.  He stated that his current symptoms included foot swelling and sensitivity to touch, lasting up to three days.  He stated that his last flare-up was in 2006.  He complained of a variety of symptoms at his bilateral big toes.  X-rays were noted to contain an impression noting that there was no acute process in either foot, with bilateral bunion formation, greater on the right, and probably incidental non-ossifying fibromas on the distal tibia or fibula, bilaterally.  

The examiner concluded that there was no evidence of gout, and that it is less likely as not that the Veteran's foot pain is due to gout.  The examiner explained that although the Veteran's private treatment reports mentioned gout, there was no documentation of the site of involvement, and that the Veteran was most likely on Allopurinol secondary to his kidney condition, rather than gouty attacks.  The examiner further explained that the Veteran's 1978 service treatment records showed pain in his feet due to plantar fascial strain, and bilateral pes planus and hallux valgus deformities, and not gout.

A VA X-ray report for the feet, dated in April 2010, contains an impression noting bilateral hallux valgus, right greater than left.  

A number of VA progress notes contain notations of "? Gout -without record of crystal diagnosis."  See e.g., VA progress note, dated in January 2012.

A VA foot condition disability benefits questionnaire (DBQ), dated in January 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The diagnoses were bilateral flat foot (pes planus), bilateral plantar fasciitis, and bilateral Achilles tendonitis.  

In July 2015, the Board remanded this claim.  The Board noted that the September 2009 VA examiner found that there was no evidence of gout, and that the examiner determined that the Veteran's history of foot problems was related to other disabilities (for which service connection is not currently in effect).  The Board noted, however, that the medical evidence showed that he is prescribed Allopurinol for gout, with a past medical history of "? Gout - without record of crystal diagnosis," but that it did not appear that the Veteran is currently diagnosed or treated for gout.  

The Board stated that given "the conflicting evidence," the Veteran should be afforded another examination, to include an etiological opinion.  Citing McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A VA non-degenerative arthritis disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The report shows the following: the Veteran reported  having bad flare-ups of gout in 1997 and 1998, and that he could not wear regular shoes for several months due to right great toes symptoms.  He reported being treated with Allopurinol and diet changes, and eventually being placed on dialysis for kidney failure in 2006, with no subsequent flare-ups of gout.  He said that he still has some pain in his right great toe.  On examination, there was no pain, or limitation of joint movement, or joint deformity, incapacitating or non-incapacitating exacerbations, or symptom combinations productive of definite impairment of health objectively supported by examination findings, that were attributable to arthritis.  The Veteran was noted to regularly use a cane due to balance symptoms in his left leg and foot pain.  A foot X-ray report, dated in September 2014, was reported to contain an impression noting degenerative changes with hallux valgus and bunion formation and plantar calcaneal spur with posterior enthesophytes and bilateral pes planus.  The examiner stated that three is no evidence of gouty arthritic changes in this Veteran.  He has mild osteoarthritis of his MTP of both feet.  There is no medical evidence of gouty arthritis causing his foot pain.  His X-rays are symmetrical and there are no characteristic findings of gout on X-ray.  The Veteran was initially diagnosed with gout in 2001 as a result of his kidney disease, and was treated with Allopurinol at that time.  He has not had gout at any point since July 7, 2009.  The Veteran's gout has resolved due to his hemodialysis treatment for his kidney disease.  

The Board finds that the claim must be denied.  The Veteran's service treatment reports show treatment for plantar fascial strain, bilateral Achilles tendonitis, a laceration to his right third and fourth toes, and a "smashed" right small toe.  Service connection is currently in effect for disabilities that include bilateral plantar fasciitis and pes planus, bilateral Achilles tendonitis, and dermatitis of the feet.  There is no indication that the Veteran had gout upon separation from service, and the evidence indicates that a separation examination report was deemed to be unnecessary.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R.  § 3.303(a), (b).

The Veteran currently complains of toe pain.  VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

The medical evidence is insufficient to show that the Veteran currently has gout.  Although the Board has considered the notations of gout in the VA progress notes and non-VA reports, these findings are primarily dated prior to the Veteran's filing of his claim in July 2009.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that some VA progress notes dated during the time period on appeal contain notations of "? Gout" (i.e., possible gout) these are equivocal in their terms, and their probative value is further reduced by the fact that they tend to note that there was no record of crystal diagnosis, indicating that gout was not shown by laboratory tests.  

In this regard, the Board finds that the December 2015 VA DBQ is the most probative evidence.  This report states that the Veteran was placed on dialysis for kidney failure in 2006, with no subsequent flare-ups of gout, although he still has some pain in his right great toe.  The examiner noted that the Veteran was initially diagnosed with gout in 2001 as a result of his kidney disease, and that he was treated with Allopurinol at that time.  The examiner stated that the Veteran has not had gout at any point since July 7, 2009 (the date of his claim), and that his gout has resolved due to his hemodialysis treatment for his kidney disease.  Service connection is not currently in effect for kidney disease.  With regard to current findings, the examiner stated that there is no evidence of gouty arthritic changes in this Veteran, that there is no medical evidence of gouty arthritis causing his foot pain, and that there are no characteristic findings of gout on X-ray.  The examiner's conclusion was based on a review of the Veteran's e-folder, an examination, and laboratory testing.  The December 2015 VA examiner's opinion on this issue is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  The Board points out that the December 2015 VA examiner's conclusion is consistent with the findings in the September 2009 VA examination report, in which the examiner concluded that there was no evidence of gout, and that it is less likely as not that the Veteran's foot pain is due to gout.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board notes that the Veteran has not argued, and that there is no competent evidence of record to show, that a service-connected disability, to include bilateral plantar fasciitis and pes planus, bilateral Achilles tendonitis, and/or dermatitis of the feet, has caused or aggravated gout.  See 38 C.F.R. § 3.310 (2015).  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that service connection is warranted for gout.  Although an appellant is usually competent to report the presence of musculoskeletal symptoms, a continuity of symptomatology since active duty has not specifically been alleged, and in any event, gout is not a chronic disease under 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013), and the evidence indicates that the Veteran does not currently have gout.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran's service treatment reports and the post-service medical records have been discussed.  Gout is not shown during active duty service, and is not currently shown.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and a medical opinion has been obtained which shows that the Veteran does not have gout.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for gout is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


